 Case 20-10724-JDW       Doc 37   Filed 09/15/20 Entered 09/15/20 13:20:15      Desc
                                      Page 1 of 3



             IN THE UNITED STATES BANKRUPTCY COURT FOR
                 THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                           CHAPTER 13 CASE NO:

LATOYA S. LEWERS                                            20-10724-JDW

                 NOTICE OF TRUSTEE’S MOTION TO DISMISS

      Should any party receiving this notice respond or object to said motion, such
response is required to be filed on or before October 9, 2020, with the Clerk of this
Court using the CM/ECF system or at the following address:

                          Shallanda J. Clay, Clerk of Court
                              U. S. Bankruptcy Court
                           Northern District of Mississippi
                              703 Highway 145 North
                                Aberdeen, MS 39730

A copy of such response must be served on the undersigned Chapter 13 Trustee. If no
responses are filed, the Court may consider said motion immediately after the time
for responses has expired. In the event a written response is filed, the Court will
notify you of the date, time and place of the hearing thereon.

                                   CERTIFICATE

       I, the undersigned Attorney for Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby
certify that I either mailed by United States Postal Service, first class, postage
prepaid, or electronically notified through the CM/ECF system, a copy of the above
and foregoing to all affected creditors and their attorney if known.

Dated: September 15, 2020.

                                        LOCKE D. BARKLEY
                                        CHAPTER 13 TRUSTEE

                                        /s/ Melanie T. Vardaman
                                        ATTORNEYS FOR TRUSTEE
                                        W. Jeffrey Collier (MSB 10645)
                                        Melanie T. Vardaman (MSB 100392)
                                        6360 I-55 North, Suite 140
                                        Jackson, Miss. 39211
                                        (601) 355-6661
                                        ssmith@barkley13.com
 Case 20-10724-JDW       Doc 37   Filed 09/15/20 Entered 09/15/20 13:20:15   Desc
                                      Page 2 of 3




              IN THE UNITED STATES BANKRUPTCY COURT FOR
                  THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                         CHAPTER 13 CASE NO.:

LATOYA S. LEWERS                                          20-10724-JDW

                              MOTION TO DISMISS

      COMES NOW Locke D. Barkley, Chapter 13 Trustee (the “Trustee”) by and

through counsel, and files this Motion to Dismiss (the “Motion”) and in support

thereof states as follows:

      1.     On February 18, 2020, the Debtor initiated this proceeding with the

filing of a Chapter 13 bankruptcy petition. The Debtor’s Chapter 13 plan was

confirmed by Order of this Court on June 9, 2020, for a term of sixty (60) months

(Dkt. #34) (the “Confirmed Plan”).

      2.     On July 23, 2020, American Manufactured Housing, Inc. (the

“Creditor”) filed its Proof of Claim in the amount of $63,711.69 which is secured by

property located at 1445 Rock Hill Road, Sardis, Mississippi (Clm. #16-1) (the

“Claim”). Due to the Claim filing higher than what was estimated on Schedule D

(Dkt. #1) and the Confirmed Plan, the Debtor’s plan payment was increased from

$896.00 per month to $1,989.50 per month.

      3.     Therefore, the Trustee alleges that the Confirmed Plan is no longer

feasible. Additionally, the Debtor is $896.00 delinquent in plan payments through

August 2020. The Trustee requests that the bankruptcy case be dismissed.
 Case 20-10724-JDW       Doc 37   Filed 09/15/20 Entered 09/15/20 13:20:15      Desc
                                      Page 3 of 3



      WHEREFORE, PREMISES CONSIDERED, the Trustee prays that upon

notice and hearing that this Court enter its order granting the Motion and for such

other relief to which Trustee and this bankruptcy estate may be entitled.

Dated: September 15, 2020.

                                        Respectfully submitted,

                                        LOCKE D. BARKLEY
                                        CHAPTER 13 TRUSTEE

                                        /s/ Melanie T. Vardaman
                                        ATTORNEYS FOR TRUSTEE
                                        W. Jeffrey Collier (MSB 10645)
                                        Melanie T. Vardaman (MSB 100392)
                                        6360 I-55 North, Suite 140
                                        Jackson, Miss. 39211
                                        (601) 355-6661
                                        ssmith@barkley13.com


                            CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I
electronically filed the foregoing with the Clerk of Court using the CM/ECF system,
and I hereby certify that I either mailed by United States Postal Service, first class,
postage prepaid, or electronically notified through the CM/ECF system, a copy of
the above and foregoing to the Debtor, attorney for the Debtor, the United States
Trustee, and other parties in interest, if any, as identified below.

Dated: September 15, 2020.

                                        /s/ Melanie T. Vardaman
                                        MELANIE T. VARDAMAN
